Title: To George Washington from Thomas Gage, 26 July 1756
From: Gage, Thomas
To: Washington, George



Dear Sir
Schenectady [N.Y.] July 26 1756

In my last I inform’d you that our Regt was to march to Fort Wm Henry, but the scheme is alter’d; the 48th is moved that way; but we are the latter end of this week to set out for Oswego, whether we are to remain there in order to fortify that post which at present is in a bad condition, or to move against Niagara I cannot give the least guess; The Provincials destind for the Crown-point Expedition have absolutely refus’d to act either with Indians or Regulars, and are to share among themselves either the glory or the shame of the event of the expedition; if they fail, ’twill not be for want of Numbers, as they are about 6000 fighting men. Ld Loudon is not yet landed; Col. Web is to go to Oswego with us and to act as Major Genl. When we get there, you shall hear from me again; All the Publick news was in my last; the change of our destination occasion’d this short letter; you must not expect that I will sign any lest they should miscarry, or be open’d which is a common practice, I hear among the people of this country, a damn’d Villainous one, I think, for I beleive a man that would make so free with your letters out of your sight, would in your absense make pretty

free with your purse. Adieu dear Sir your’s most sincerely and most afectionately.
